Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pergande (Pub No. US 2020/0386621 A1, hereinafter Pergande).
	With regards to claim 1, Pergande teaches a rapid thermal processing apparatus, which includes a thermocouple installed to measure a temperature of a substrate to be thermally processed located inside a chamber, the rapid thermal processing apparatus comprising: 
a mounting hole formed in the chamber (see Fig. 6 and 7, mounting hole shown in chamber 701); and 
a thermocouple kit inserted into and mounted to the mounting hole so that a bonding portion of a thermocouple wire is located at a thermocouple substrate extending into the chamber (see Fig. 6 and 7, thermocouple kit 550+541 mounted to mounting hole, bonding portion of wire 541 located at substrate 550 and extending into chamber).

With regards to claim 2, Pergande teaches the rapid thermal processing apparatus according to claim 1, 
wherein the thermocouple kit includes a feed-through mounted in the mounting hole, a thermocouple substrate extending into the chamber from the feed-through, and a plurality of thermocouple wires extending from outside of the chamber into the chamber through pin holes formed in the feed-through (see Fig. 6 and 7, thermocouple kit 550+541 with feed through from casing 560 mounted in mounting hole, extending into chamber 701, plurality of wires 541 extending from outside through pin holes going from 541 to 550).

With regards to claim 3, Pergande teaches the rapid thermal processing apparatus according to claim 2, wherein the thermocouple substrate put into the chamber extends in a diameter direction of the substrate to be thermally processed, so that an end of the thermocouple substrate is located at a point not exceeding a center point of the substrate to be thermally processed (see Fig. 6 and 7, thermocouple substrate 550 extending into chamber 701 and doesn’t exceed center point of substrate 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pergande as applied to claim 1 above, and further in view of Courbat et al. (Pub No. US 2021/0244103 A1, hereinafter Courbat).
With regards to claim 10, Pergande is silent teaching the rapid thermal processing apparatus according to claim 1, wherein a susceptor is located at a bottom surface of the thermocouple substrate, or a top surface and a bottom surface thereof.
In the same field of endeavor, Courbat teaches a structure in which a susceptor 11 is located at a bottom surface of a thermocouple substrate 14 for example (see Fig. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a susceptor at bottom surface of thermocouple substrate in order for the susceptor to provide thermal energy / heat for the thermocouple to additionally measure as taught by Courbat.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML